  USDC IN/ND case 3:20-cv-00090-MGG document 15 filed 04/19/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 D’CARTIA HOSKINS,

               Petitioner,

                     v.                              CAUSE NO. 3:20-CV-90-MGG

 WARDEN,

               Respondent.

                                OPINION AND ORDER

       D’Cartia Hoskins, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF-19-9-445) at the Miami Correctional Facility

in which a disciplinary hearing officer (DHO) found him guilty of possession of a

controlled substance in violation of Indiana Department of Correction Offenses 202.

Following a disciplinary hearing, he was sanctioned with a loss of sixty days earned

credit time and a demotion in credit class.

       In the petition, Hoskins asserts seven grounds for habeas relief, but the Warden

responds that they are procedurally defaulted because Hoskins did not appeal them at

the departmental level. Hoskins replies that he was unable to complete the

administrative appeal process due to cell reassignments. Generally, State prisoners

must exhaust State court remedies to obtain habeas relief in federal court. 28 U.S.C. §

2554. However, “Indiana does not provide judicial review of decisions by prison

administrative bodies, so the exhaustion requirement in 28 U.S.C. § 2254(b) is satisfied

by pursuing all administrative remedies.” Moffat v. Broyles, 288 F.3d 978, 981-82 (7th Cir.
  USDC IN/ND case 3:20-cv-00090-MGG document 15 filed 04/19/21 page 2 of 4


2002). While the parties dispute the availability of the appeal process at the

departmental level, they do not dispute that Hoskins submitted an appeal at the facility

level. In that appeal, Hoskins asserted that he was allowed only four witnesses, that

there were inconsistencies in the record, and that the contraband was not scientifically

verified to be a controlled substance. ECF 13-8. Therefore, the court will consider only

these arguments.

       Hoskins argues that he is entitled to habeas relief because the hearing officer did

not have sufficient evidence to support a finding of guilt. He notes that a witness

statement contradicted the conduct report with respect to the location of the contraband

at the time it was found.

       [T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof will
       suffice, so long as the record is not so devoid of evidence that the findings
       of the disciplinary board were without support or otherwise arbitrary.
       Although some evidence is not much, it still must point to the accused’s
       guilt. It is not our province to assess the comparative weight of the
       evidence underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

       The administrative record includes a conduct report in which a correctional

officer represents that he found thirty strips of orange paper, which appeared to be

suboxone, under “the bed mat belong to Offender Hoskins, D’Cartia #249227 in cell

C435.” ECF 13-1. It also includes a witness statement from that correctional officer

representing that he found the contraband on the top bunk under Hoskins’ mat and

that Hoskins asked him to flush it after he found it. ECF 13-6. Hoskins maintains that



                                             2
  USDC IN/ND case 3:20-cv-00090-MGG document 15 filed 04/19/21 page 3 of 4


these documents are contradictory because the C435 designation refers to a bottom

bunk and that he was assigned to the bottom bunk. Despite this apparent contradiction,

these documents constitute some evidence that Hoskins possessed a controlled

substance; the correctional officer unequivocally states that he found the contraband

underneath Hoskins’ mat and that Hoskins asked him to flush it when he found it,

which suggests consciousness of guilt. Therefore, the claim that the hearing officer did

not have sufficient evidence is not a basis for habeas relief.

       Hoskins argues that he is entitled to habeas relief because the screening officer

told him that he could request only three witnesses. “[T]he inmate facing disciplinary

proceedings should be allowed to call witnesses and present documentary evidence.”

Wolff v. McDonnell, 418 U.S. 539, 566 (1974). However, “[p]rison officials must have the

necessary discretion to keep the hearing within reasonable limits and to refuse to call

witnesses that may create a risk of reprisal or undermine authority, as well as to limit

access to other inmates to collect statements or to compile other documentary

evidence.” Id. Hoskins offers no explanation as to how the limit on the number of

witnesses harmed him. He does not explain which witnesses he would have requested,

what he believes they would have said, or how he believes their statements would have

affected the hearing officer’s decision. Consequently, the court concludes that these

allegations constitute, at most, harmless error. See Jones v. Cross, 637 F.3d 841, 846 (7th

Cir. 2011) (applying harmless error analysis to a prison disciplinary proceeding); Piggie

v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003) (same).




                                              3
  USDC IN/ND case 3:20-cv-00090-MGG document 15 filed 04/19/21 page 4 of 4


       Hoskins further argues that he is entitled to habeas relief because correctional

staff did not scientifically verify that the contraband was a controlled substance. While

the right to procedural due process affords prisoners certain enumerated rights for

disciplinary proceedings, the right to scientific verification is not included among them.

Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974); White v. Ind. Parole Bd., 266 F.3d 759, 768

(7th Cir. 2001) (warning against adding additional due process protections beyond

those provided by Wolff). Therefore, this claim is not a basis for habeas relief.

       In sum, Hoskins has not demonstrated that he is entitled to habeas relief, and the

habeas petition is denied. If Hoskins wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding.

See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not

proceed in forma pauperis on appeal because the court finds pursuant to 28 U.S.C. §

1915(a)(3) that an appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 2);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES D’Cartia Hoskins leave to proceed in forma pauperis on appeal.

       SO ORDERED this April 19, 2021.


                                                         s/Michael G. Gotsch, Sr.
                                                         Michael G. Gotsch, Sr.
                                                         United States Magistrate Judge




                                              4
